Citation Nr: 0508413	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-25 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from August 1967 
to August 1969.  He served in Vietnam and was awarded the 
Purple Heart and the Combat Infantryman's Badge.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Fargo, North Dakota (RO).  

The issue of entitlement to service connection for bilateral 
hearing loss is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


FINDING OF FACT

The veteran's current irritable bowel syndrome (IBS) is 
causally related to his military service.   


CONCLUSION OF LAW

IBS was incurred as a result of military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).


To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  An error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this case, 
however, the decision of the Board noted below renders any 
such failure to be harmless.  

Service Connection for a Gastrointestinal Disorder

The veteran claimed entitlement to service connection for a 
gastrointestinal disorder in a statement received by the RO 
in June 1988.  Service connection for a stomach disorder was 
denied by rating decision dated in August 1988, and the 
veteran was notified of the denial in September 1988.  A 
notice of disagreement to the denial was received by VA later 
in September 1988.  A Statement of the Case was issued in 
November 1988.  In his timely substantive appeal, which was 
received by VA in December 1988, the veteran requested a 
personal hearing at the RO.  A personal hearing was scheduled 
for the veteran at the RO in March 1989, and the veteran was 
so notified.  However, a letter was received by VA in March 
1989 on behalf of the veteran in which he requested that his 
personal hearing be held in abeyance while he attempted to 
obtain additional evidence in support of his claim.  

Thereafter, the RO sent a letter to the veteran later in 
March 1989, and informed him that as he had requested that 
his appeal be held in abeyance, no further action would be 
taken on his appeal until the veteran or his representative 
reactivated the appeal.  The veteran was told that he had 
until September 2, 1989, which was one year after the 
original notice denying the claim, to reactivate his claim.  
If no correspondence was received by VA from the veteran by 
September 2, 1989, the September 1988 denial would become 
final.  No response was received from the veteran by 
September 2, 1989.

The RO's action in March 1989 was incorrect and 
mischaracterized the veteran's request to hold his personal 
hearing in abeyance.  As a timely appeal to the Board had 
been received by the RO, the appeal was perfected.  
Accordingly, jurisdiction of the Board as to this issue was 
completed as of December 1988.  As such, the issue of 
entitlement to service connection for a gastrointestinal 
disorder currently on appeal and addressed in this decision 
stems from the veteran's claim received by VA in June 1988.   

Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical 
evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Additional disability resulting from the aggravation of a 
non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b).  In order to show a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the veteran's claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
disorder.  There must be competent medical evidence unless 
the evidence relates to a disorder as to which lay 
observation is competent to identify its existence.

Factual Background

The veteran's service medical records reveal that he had 
gastrointestinal complaints in July 1968, September 1968, and 
January 1969.  Gastroenteritis was diagnosed in September 
1968 and January 1969.  There were no complaints or findings 
of stomach disability on the veteran's August 1969 discharge 
medical history or examination report.  

Subsequent to service discharge, the veteran's digestive 
system was normal on VA examination in January 1975.  

Private treatment records dated from October 1969 to July 
1999 reveal that the veteran had a normal gastrointestinal 
series and a normal barium enema in June 1981.  A history of 
mid-epigastric cramps was noted in June 1987; and the 
assessment was abdominal cramps probably due to a hyperactive 
gastrocolic reflux, intermittent, with no evidence of intra-
abdominal pathology.  It was noted in April 1988, that the 
veteran had complained of a long history of stomach problems.  
The veteran was hospitalized later in April 1988 with chronic 
cholecystitis with cholelithiasis.  He complained in 
September 1997 of longstanding dyspepsia that went all the 
way back to service; the diagnoses included dyspepsia.

VA treatment records dated from May to December 2001 reveal a 
diagnosis of intermittent gastroesophageal reflux disease 
(GERD) in December.

A July 2002 rating decision granted entitlement to service 
connection for posttraumatic stress disorder (PTSD) and 
assigned a 10 percent evaluation effective in June 2001.

A January 2003 statement from K.C. Anderson, M.D., it was 
"highly plausible" that the veteran's IBS was related to 
the anxiety stemming from his PTSD.

A July 2003 Memorandum opinion from a VA staff 
gastroenterologist, indicated that he had reviewed the claims 
files, it was "quite likely that an episode of 
gastroenteritis during his tour in Vietnam may have triggered 
symptoms of chronic IBS."  It was noted that the diagnosis 
of IBS needed to be verified.  It was also reported that 
there was no direct connection between the veteran's PTSD and 
GERD.

A September 2003 statement from T.L. Johnson, M.D., reveals 
that he had known the veteran since 1988 and had known him to 
be factual in discussion of his health concerns.  It was 
noted that the veteran's complaints of IBS had continued 
since service discharge and had been documented by the 
veteran and his wife.  Dr. Johnson concluded that the 
veteran's IBS was directly and historically connected to his 
service in Vietnam.

A December 2003 statement from F.E. Nammour, M.D., who saw 
the veteran in October 2003.  Dr. Nammour concluded that, 
based on what the veteran told him, the veteran's IBS started 
after he began "suffering from [PTSD] during the Vietnam 
War."  Dr. Nammour stated that although the veteran 

had been complaining of multiple 
[gastrointestinal] symptoms and had 
workup done that has been normal with no 
evidence of any organic disease and that 
was why he was diagnosed with irritable 
bowel syndrome.  This syndrome is 
characterized by a disconnection between 
the brain and the gut.  It can be 
triggered by any stress.  

According to a December 2003 VA examination report, the 
veteran complained of gastrointestinal problems, including 
daily diarrhea, rectal urgency, pain, and cramping.  No 
abnormality was found on abdominal examination.  The 
assessment was IBS, "less than likely due to PTSD."  The 
examiner further noted that psychiatric distress might 
influence the experience of IBS, but did not cause it.  

Analysis

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence, which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  The Board has the 
authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The medical evidence on file shows that the veteran had 
gastrointestinal problems in service, and gastroenteritis was 
diagnosed, although no gastrointestinal disability was 
reported on discharge evaluation in August 1969.  There is 
evidence of gastrointestinal complaints since service 
discharge and a gastrointestinal disability, namely IBS, has 
been diagnosed since service.  Consequently, because the 
first two elements of Hickson are shown, it must now be 
determined whether the veteran's IBS is related to service or 
to service-connected PTSD.

There are five medical opinions on file, three private and 
two by VA personnel.  Although Drs. Anderson, Johnson, and 
Nammour find a relationship between the veteran's IBS and 
either his military service or his service-connected PTSD, 
their opinions are based primarily on the subjective history 
provided by the veteran without a review of the claims files.  
The VA opinions, however, are based on the medical evidence 
on file.  While the VA examiner in December 2003 diagnosed 
IBS, he found it "less than likely" that the veteran's IBS 
was due to his service-connected PTSD.  The examiner did not 
comment, however, on the relationship between the veteran's 
IBS and his military service.  Additionally, the Board notes 
that the examiner also concluded in December 2003 that 
psychiatric distress could influence the experience of IBS, 
even if the distress did not cause IBS, which means that PTSD 
could aggravate IBS.  

The Board believes that the most probative opinion is the 
July 2003 VA opinion because it was provided by a 
gastroenterologist who had reviewed the veteran's claims 
files and because the opinion addresses the relationship 
between the veteran's IBS and his military service.  The July 
2003 evaluator basically concluded that there was a causal 
connection between the veteran's gastrointestinal problems in 
service and his current gastrointestinal disorder, which was 
labeled IBS, if the diagnosis of IBS could be confirmed.  The 
diagnosis of IBS was confirmed by the VA examiner in December 
2003.  Accordingly, the Board finds the July 2003 opinion of 
the VA gastroenterologist to be the most probative evidence 
on file on to the issue of the etiology of the veteran's IBS.  
Based on the evidence as a whole, the Board concludes that a 
grant of service connection for IBS is warranted.  


ORDER

Service connection for IBS is granted.  


REMAND

Under the provisions of the VCAA, VA has a statutory "duty 
to notify" that requires that VA notify a claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, will be 
obtained by VA.  VA is also required to notify a claimant of 
the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, there is no letter from the RO to the veteran 
discussing the "duty to notify" provisions of the VCAA and 
discussing the evidence needed to substantiate his claim for 
service connection for bilateral hearing loss.  Consequently, 
there is no notice to the veteran of the division of 
responsibilities between him and VA in obtaining evidence 
relevant to his claim for compensation benefits for service 
connection for bilateral hearing loss and no notice of the 
evidentiary requirements for substantiating the claim.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Circuit Court that VA 
has not completely fulfilled its obligations under the VCAA, 
it would potentially be prejudicial to the appellant if the 
Board were to proceed with a decision at this time.  See also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, the 
Board is no longer in a position to remedy the procedural 
deficiency on its own.  

Based on the above, this case is being remanded for the 
following action:  

The RO should take appropriate steps to 
ensure that the veteran is provided 
appropriate notification under the VCAA 
of the division of responsibilities 
between him and VA in obtaining evidence 
relevant to his claim for entitlement to 
service connection for bilateral hearing 
loss and that he is also provided 
notification of the evidentiary 
requirements for substantiating the 
claim.  


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


